               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF CALIFORNIA
               THE HONORABLE MORRISON C. ENGLAND, JR.




UNITED STATES OF AMERICA,                         Case Nos.: 2:13-cr-00302-MCE

                 Plaintiff,
        v.                                        ORDER FOR RELEASE
                                                  OF PERSON IN CUSTODY
LINDSEY MILLS,

              Defendant.
______________________________/



TO: THE UNITED STATES MARSHAL SERVICE

This is to authorize and direct you to release LINDSEY MILLS in case number
2:13-cr-00302-MCE, from custody for the following reason(s):

___          Release on Personal Recognizance
___          Bail Posted in the Sum of $
___          Unsecured Appearance Bond
___          Appearance Bond with 10% Deposit
___          Appearance Bond with Surety
___          Corporate Surety Bail Bond
 X           Other:

             Pursuant to the Court’s order lifting the imposed civil contempt detention.


Issued at Sacramento, California on September 19, 2019, at 3:15 p.m.


DATED: September 19, 2019

                                              _______________________________________
                                              MORRISON C. ENGLAND, JR.
                                              UNITED STATES DISTRICT JUDGE
